   Case 19-61608-grs      Doc 840  Filed 07/29/20 Entered 07/30/20 06:40:32            Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                             THE HONORABLE Gregory R. Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 07/29/2020                                                              TIME: 09:00

     ISSUE:
      744 07/13/2020       Chapter 11 Trustee's Amended Motion for Entry of an Order: (A)
                           Authorizing the Sale of Substantially All of the Debtors' Assets (St.
                           Alexius) in Accordance with Approved Bid Procedures, as Modified;
                           (B) Authorizing the Assumption and Assignment of Executory
                           Contracts and Unexpired Leases in Accordance with the Bid
                           Procedures; and (C) Granting Related Relief and Request for Hearing
                           on July 29, 2020 at 9:00am EST under Section 363(f), filed by Carol L.
                           Fox Fee Amount 181. (Attachments: # 1 Mailing Matrix) (Green,
                           Elizabeth)

     DISPOSITION:
      Sub




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory R. Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Wednesday, July 29, 2020
                                                   (rah)
